Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 27 June 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Camp near Peekskill 27th June 1781.
                        
                        I do myself the honor to transmit your Excellency the Copy of a piece of intelligence which I have just recd
                            from the Minister of France. Should I gain any further account of the number of ships of war which convoyed the
                            transports, or of their destination I shall immediately communicate it. I have the honor to be &a

                    